t c memo united_states tax_court anthony ranciato and lucille ranciato petitioners v commissioner of internal revenue respondent docket no filed date william m bloss and jonathan s katz for petitioners john aletta for respondent supplemental memorandum opinion laro judge the case is before the court on remand from the court_of_appeals for the second circuit the court_of_appeals questioned our analysis in ranciato v commissioner tcmemo_1993_536 ranciato i in which we held that petitioner's pet store was not an activity entered into for profit during the this opinion supplements ranciato v commissioner tcmemo_1993_536 years in issue according to the court_of_appeals because it appears that the tax_court gave undue weight to the sloppy operation of the business while failing to consider other probative factors we remand for a more complete consideration of the relevant circumstances 52_f3d_23 2d cir vacating and remanding tcmemo_1993_536 the court_of_appeals referred to four facts an analysis of which we did not include in ranciato i the facts were petitioner was a middle-class wage earner his losses were actual his store had prior years of profit and he had previously moved his store’s location ranciato v commissioner f 3d pincite we have reconsidered the facts of this case heeding ranciato v commissioner f 3d pincite and are left with a firm belief that petitioner did not operate his store during the subject years with the requisite profit intent accordingly we adhere to our holding in ranciato i section references unless otherwise stated are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure we use the term petitioner to refer solely to anthony ranciato lucille ranciato is a party mainly because she filed joint federal_income_tax returns with anthony ranciato during the subject years background we incorporate herein the facts in ranciato i and repeat only the facts that are necessary for our discussion discussion sec_183 limits the deductions for an activity not entered into for profit sec_183 whether an individual engages in an activity for profit depends on whether he or she entertains an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity ranciato v commissioner f 3d pincite citations omitted whether a taxpayer conducts an activity with the requisite profit intent rests on the facts of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir more weight is given to the objective facts than to an individual's subjective expression of his or her intent sec_1_183-2 income_tax regs because respondent determined that petitioner's pet store was an activity_not_engaged_in_for_profit the burden_of_proof is on petitioner rule a 290_us_111 in deciding whether an activity is engaged in for profit we are aided by the following nonexclusive factors the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisor the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses in the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs none of these factors is dispositive in and of itself and a decision does not rest on the number of factors satisfied golanty v commissioner supra pincite sec_1_183-2 income_tax regs we assess these factors with the aid of common sense bearing in mind how the relevant statutory scheme was meant to apply to the facts at hand ranciato v commissioner f 3d pincite we turn to the nine factors discussing them one at a time we also discuss other considerations that we find to be relevant in reaching our holding herein manner in which the activity is conducted we consider the manner in which petitioner conducted his store sec_1_183-2 income_tax regs objective facts showing that a taxpayer carries on an activity in a businesslike manner are indicative of a profit intent in several respects petitioner did not conduct his store in a businesslike fashion he was responsible for keeping the store’s records but they were haphazard and incomplete he kept no record of the store’s inventory even though it was a retail establishment he did not know such basic business information as the store’s gross_profit_percentage or in what years the store had earned a profit he did not advertise to a significant extent he did move the situs of his store several times the last change_of location occurring in the early 1980's however we do not find that any of these moves establishes a profit intent during the subject years there is no evidence that petitioner considered moving his store during any of the years of consecutive losses following his last move in the early 1980's nor that he otherwise altered his operation of the store during such years in an effort to make it profitable this factor supports respondent's determination expertise of petitioner we consider the expertise of petitioner with respect to his store sec_1_183-2 income_tax regs a taxpayer's expertise research and study of an activity as well as his or her consultation with experts may show a profit intent with respect thereto id in preparing for an activity a taxpayer need not make a formal market study but he or she should undertake a basic investigation of the factors that would affect the activity’s profitability underwood v commissioner tcmemo_1989_625 burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioner did not undertake a basic investigation of the factors that would affect his store’s profitability petitioner did not establish that he was an expert in the store’s business or that he prepared to enter its business through study of its practices or by consultation with experts petitioner did not establish that his mother who did most of the store’s work was motivated by business objectives this factor supports respondent's determination time and effort spent in conducting the activity we consider the time and effort spent by petitioner in operating his store sec_1_183-2 income_tax regs the fact that a taxpayer devotes much of his or her own time to an activity may indicate a profit intent if the activity does not have a substantial element of recreation the failure of a taxpayer to devote substantial time to an activity may weigh against a profit_motive unless for example the taxpayer employs capable personnel to conduct the activity in his or her stead employing capable personnel shows a profit intent id in ranciato i we found that the record did not show that petitioner spent significant time at the store on appeal the court_of_appeals for the second circuit stated that we think it relevant in determining petitioner's intent that his mother devoted substantial time to the store ranciato v commissioner f 3d pincite n petitioner's mother generally spent to hours per week at the store we agree with the court_of_appeals that the time spent by a third party in a taxpayer's activity may be relevant in determining the taxpayer's intent with respect thereto we do not believe however that the instant case is such a case we think that petitioner employed his mother at the store to provide her with a pleasurable pastime in a family project that was operated without regard for profitability given the fact that petitioner’s mother operated the store on a full-time basis for at least years without pay ie from through we can only assume that she reaped personal pleasure from her full-time efforts see ballich v commissioner tcmemo_1978_497 we also believe that petitioner derived enjoyment and satisfaction from the knowledge that his mother was gainfully_employed in a valued family project regardless of whether the store operated at a profit this factor supports respondent's determination expectation that the assets will appreciate in value we consider the expectation that assets used in petitioner's store would appreciate in value sec_1_183-2 income_tax regs the term profit includes the appreciation in the value of assets used in an activity id petitioner has not established that he expected his store's assets to increase in value indeed the value of the store's inventory decreased over time this factor supports respondent's determination taxpayer's success on similar or dissimilar activities we consider petitioner's success on similar or dissimilar activities sec_1_183-2 income_tax regs although an activity is unprofitable we may take into account whether the taxpayer previously converted similar activities from unprofitable to profitable enterprises id petitioner was an electrician and a real_estate agent he has not established that he experienced any success in a similar or dissimilar activity this factor supports respondent's determination an activity's history of income and or losses we consider petitioner's history of income and or losses with respect to his store sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit although a series of losses at the beginning of an activity does not necessarily mean that the activity was not entered into for profit such a string of losses weighs against a profit intent absent unforeseen or fortuitous circumstances beyond the taxpayer's control eg fire disease theft a series of years of net_income on the other hand is strong evidence that an activity is engaged in for profit id indeed an activity that is not horse-related is presumed to be engaged in for profit if the activity is profitable in at least of consecutive years sec_183 horse-related activities are presumed to be engaged in for profit when the activity is profitable for at least of consecutive years id petitioner claimed net losses of dollar_figure dollar_figure and dollar_figure from the store on his and federal_income_tax returns respectively these losses offset gross_income of dollar_figure dollar_figure and dollar_figure petitioner has not established that any of these losses was due to unforeseen or fortuitous circumstances beyond his control the court_of_appeals for the second circuit observed that our memorandum opinion in ranciato i did not discuss the profitable chapter of the history of petitioner’s store in ranciato i we found that the store showed a profit in its early years we did not regard this finding however as a decisive factor in petitioner’s favor first we know that petitioner's store reaped a profit in its early years but we do not know the specific years in which the store had a profit or the this standard was changed to out of years for taxable years beginning after date amounts of these profits we find petitioner's testimony with respect thereto which was the only evidence that petitioner presented as to the amounts and years of the early years’ profits to be inconsistent and vague for example petitioner testified that his store earned approximately dollar_figure to dollar_figure in the early 1960's he also testified however that these earnings were gross_receipts rather than net profits he did not know the store’s net profit for any of its years and with the exception of through he did not know the specific years in which the store earned a profit accordingly we are unable to conclude that petitioner's store profited in each of its years from until although petitioner’s testimony established that the store earned a profit from through and his testimony indicates that the store may have earned a profit in other years prior to in our view the profits made by the store from through have only limited weight in determining whether petitioner had a profit_motive during the subject years over years later it is clear that the store sustained consistent losses beginning at least as early as petitioner offered no evidence at trial other than his self-serving testimony to support his assertion that he anticipated his pattern of losses would change he offered no analysis of when he anticipated the losses would stop nor of how the store would alter its methods of operation in order someday to reap a profit thus even if we were to assume that petitioner had a profit objective before the subject years we would still not be persuaded that he retained this objective during the subject years in order to escape the grasp of sec_183 it is not enough to have a profit intent before the years in dispute the taxpayer must possess the required intent during the year in issue sec_1_183-2 income_tax regs see also dennis v commissioner tcmemo_1984_4 daugherty v commissioner tcmemo_1983_188 this factor supports respondent's determination amount of occasional profits we consider the occasional amount of profits if any from the subject activity sec_1_183-2 income_tax regs for the reasons stated immediately above we hold that this factor favors respondent’s determination financial status of taxpayer we consider petitioners' financial status sec_1_183-2 income_tax regs substantial income from sources other than an activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved id as observed by the court_of_appeals for the second circuit in ranciato v commissioner f 3d pincite the legislative_history to sec_183 shows a particular concern for wealthy individuals trying to shelter their income with unrelated paper losses the court_of_appeals also observed that petitioner is a solid middle-class wage earner with actual losses id the court_of_appeals noted that this court’s memorandum opinion in ranciato i did not discuss these factors and that they are indicative of a profit intent id pincite we agree with the court_of_appeals for the second circuit that the wealth of an individual is a fact to consider in determining the applicability of sec_183 we also agree with the court_of_appeals that another fact to consider is whether an activity is entered into primarily to create paper losses to shelter unrelated income we do not believe however as implied by petitioner in his brief that sec_183 applies only to wealthy individuals who engage in financially unprofitable activities to create paper losses that may be offset against unrelated income turning to the facts at hand we find that petitioner reported significant taxable_income during the subject years from sources other than the store his ability to earn this income let him finance his store and it allowed him to use the store's losses to reduce significantly his income_tax_liability for each year although petitioner was a middle-class taxpayer whose losses were actual we are not persuaded that his motive for operating the store during the years involved here was to make a profit he derived a personal benefit from the store in part because his mother was able to spend her leisure time there if petitioner were truly profit motivated we expect that the store's recurring losses would have persuaded him to change his business practices instead petitioner continued to spend more money and incur additional losses regardless of his income level we doubt that he would willingly engage year after year in this unprofitable activity unless he had a motive other than profit we infer that he kept the store open because he and his mother received benefits from operating it independent of its ability to earn a profit elements of personal pleasure we consider the personal pleasure derived by petitioner in conducting his activity sec_1_183-2 income_tax regs although the mere fact that a taxpayer derives personal pleasure from a particular activity does not negate a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true where there are recreational or other personal elements involved id our review of the record in conjunction with our observation of petitioner during his testimony leads us to believe that petitioner had personal reasons for operating the store we believe that in part he operated his store out of his love and affection for his mother she enjoyed working there and she worked there without compensation as this court has observed with respect to this factor the gratification derived from an occupation worth doing possibly beneficial to others and probably requiring long hours of arduous labor must still not be confused with an intention to return a profit 23_tc_90 affd 227_f2d_779 6th cir this factor supports respondent's determination other considerations a type of business the court_of_appeals for the second circuit questioned whether a retail business can be an activity_not_engaged_in_for_profit under sec_183 ranciato v commissioner f 3d pincite we believe it can this court has previously found that taxpayers did not have the required profit objective with respect to businesses typically run for profit see eg houston v commissioner tcmemo_1995_159 retail gun store ypsilantis v commissioner tcmemo_1992_644 import export commodities business hutchinson v commissioner tcmemo_1988_568 retail cosmetics business b petitioner’s motive for operating store the court_of_appeals for the second circuit questioned petitioner’s motive for operating his store respondent claims that petitioner operated his store as a valued family project as indicated above we agree petitioner and his parents started the store when he was approximately years old the store’s only employees during the relevant years were petitioner his wife his mother and his two children except for his son dustin who was paid dollar_figure during none of the other family members were paid for working at the store these facts combined with the pleasure that many derive from raising pets suggest strongly that the store personally benefited petitioner's family thereby motivating him to keep it open despite its losses conclusion based on our discussion above we conclude that petitioner operated his store without an actual and honest objective of making a profit we have also reconsidered whether petitioner is liable for the additions to tax determined by respondent under sec_6651 sec_6653 and a a and b and and whether he is liable for the increased rate of interest under sec_6621 in light of the court_of_appeals for the second circuit’s opinion we conclude that petitioner’s reporting position with respect to his store was not unreasonable accordingly we hold that he is not liable for the additions to tax for negligence under sec_6653 and for and sec_6653 and b for and with respect to the other two additions to tax and the increased rate of interest we adhere to our holdings at tcmemo_1993_536 the continued to reflect the foregoing decision will be entered in accordance with respondent's computation under rule continued fact that petitioner was not negligent on his reporting position does not obviate the increased rate of interest under sec_6621 or the delinquency addition under sec_6651 although the commissioner may waive the applicability of sec_6661 for reasonable_cause and good_faith see sec_6661 she can only do so after the taxpayer presents his or her claim to the commissioner with sufficient evidentiary support see eg 58_f3d_557 10th cir affg on this issue tcmemo_1992_693 see also brown v commissioner tcmemo_1992_15 the record does not show that petitioner ever presented respondent with any type of a claim for a waiver under sec_6661
